Exhibit 10.4

 

[g56881kgimage002.gif]

 

SECURED PROMISSORY NOTE

 

Date:

 

March 15, 2005

 

 

 

Maker:

 

BLUE WIRELESS & DATA, INC.

 

 

3001 Knox St., Suite 401, Dallas, TX 75205

 

 

Contact: John W. Mills, III, COO

 

 

fax: (214) 389-2167

 

 

 

Payee/Holder:

 

GREG MARTIN

 

 

6032 Canvas Back Dr., Frisco, TX 75034

 

 

fax: (214) 853-5538

 

 

 

 

 

STEVEN BENAVIDES

 

 

1740 Elmhurst Ct., Prosper, TX 75078

 

 

fax: (214) 853-5538

 

 

 

Company:

 

DSG TECHNOLOGY, INC. d/b/a PANABAND

 

 

4760 Preston Road, Suite 244-272, Frisco, Texas 75034

Guarantor:

 

TKM OIL & GAS, INC.

 

 

3001 Knox St., Suite 403, Dallas, TX 75205

 

 

 

Principal:

 

FOUR HUNDRED FORTY-FIVE THOUSAND, NINETY-TWO AND NO/100

 

 

DOLLARS ($445,092.00)

 

 

 

Annual Interest Rate on Unpaid Principal: 

 

0.00% per annum, provided that the interest payable shall not exceed the maximum
amount that may be lawfully charged.  Interest will be calculated on the unpaid
principal to the date of each payment.

 

 

 

Maturity Date:

 

April 1, 2006

 

 

 

Terms of Payment:

 

Principal and interest (if any) shall be due and payable in twelve monthly
payments of $37,091.00 each, payable on the 1st day of each month (the “Monthly
Payment Date”) beginning April 1, 2005, and ending on the Maturity Date when all
unpaid principal and interest shall be due and payable. The first payment
hereunder shall be in the form of a cashier’s check.

 

 

 

Security:

 

The “Security” shall include both of the following:

 

 

 

 

 

a.

100% of the stock equity of the Company, including all of the assets and
operations of the Company’s d/b/a, Panaband (the “Collateral”), and which is
perfected in a Stock Pledge Agreement attached hereto as Exhibit “A” hereto.

 

 

b.

To the extent not included in “a.” above, all assets, including equipment and
customers, associated with the eight towers identified in the Exhibits to the
Stock Purchase Agreement, executed by the parties and entered into on the same
date hereof. In addition, these “assets” shall include the right to purchase
from Maker at a fair market rate sufficient Internet access and bandwidth for a
period of no less than 60 days.

 

 

c.

The proceeds of any transaction involving the foregoing Collateral and assets.

 

 

Initials:

 

 

 

1

--------------------------------------------------------------------------------


 

Obligation:

 

Maker promises to pay to the order of Payee at the place for payment and
according to the terms of payment herein.  All unpaid amounts shall be due by
the Maturity date.

 


GENERAL TERMS

 

1.                                       Tender.  All amounts payable hereunder
are payable in lawful money of the United States.

 

2.                                       Events of Default.  At the option of
Holder, the entire principal balance and accrued interest owing hereon shall
become due and payable upon notice and demand upon the occurrence of any of the
following events:

 

a.               Default in the payment of any installment of principal or
interest which has remained uncured for more than 30 days;

b.              The bankruptcy or insolvency of, the assignment for the benefit
of creditors by, or the appointment of a receiver for any of the property of
Maker.

 

3.                                       Security.  This Note is secured by the
Security identified herein.

 

4.                                       Limitations on Dispositions of
Collateral. Maker will not directly or indirectly (through the sale of stock,
merger or otherwise), without the prior written consent of Payee, sell,
transfer, lease or otherwise dispose of any of the Collateral, or attempt, offer
or contract to do so except for sales of inventory or services in the ordinary
course of its business for fair value in arm’s-length transactions.  The
inclusion of proceeds of the Collateral under the security interests granted
hereby shall not be deemed a consent by Payee to any sale or disposition of any
Collateral other than as permitted by this agreement.   Maker covenants and
agrees that without Payees’ prior written consent, Maker will not change the
location of the Collateral (other than inventory in the ordinary course of
business) or the records pertaining to the Collateral, other than from the
offices of Maker.

 

5.                                       Guarantee.  TKM Oil & Gas, Inc.
(“TKM”), does hereby guaranty to Holder the prompt, punctual and full payment of
all monies owed to Holder from Maker.  Until termination, this guaranty is
unlimited as to amount or duration and shall remain in full force and effect
notwithstanding any extension, compromise, adjustment, forbearance, waiver,
release or discharge of any party obligor or guarantor, or release in whole or
in part of any security granted for said indebtedness or compromise or
adjustment thereto, and TKM waives all notices thereto.  The obligations of TKM
shall be at the election of Holder, shall be primary and Holder shall not be
required to exhaust its remedies as against Maker prior to enforcing its rights
under this guaranty against TKM.  The guaranty hereunder shall be unconditional
and absolute.  TKM waives all rights of subrogation and set-off until all sums
under this guaranty are fully paid.  In the event payments due under this
guaranty are not paid upon demand, TKM shall pay all reasonable costs and
attorney’s fees necessary for collection, and enforcement of this guaranty. 
Such termination shall extend only to the terms of this document.  TKM warrants
and represents it has full authority to enter into this guaranty.  This guaranty
shall be binding upon and inure to the benefit of the parties, their successors,
assigns and personal representatives.  Holder may from time to time, but no more
often than once per month during the Term, request and receive a copy of the
financial statements of any Guarantor.

 

6.                                       No Waiver.  The failure to exercise the
option to accelerate the maturity of this Note upon the happening of any one or
more of the events of default hereunder shall not constitute a waiver of the
right of the holder of this Note to exercise the same or any other option at
that time or at any subsequent time with respect to such uncured default or any
other event of default hereunder.

 

2

--------------------------------------------------------------------------------


 

7.                                       Prepayment.   Maker may prepay the
principal of this Note without penalty at any time during the term of this Note.

 

8.                                       Late Payments.  A late payment penalty
of 1% of the monthly payment shall be charged for all payments not made within
ten (10) days of the Monthly Payment Date.

 

9.                                       Nonusurious.  All agreements between
Maker and the holder hereof, whether now existing or hereafter arising and
whether written or oral, are hereby limited so that in no contingency, whether
by reason of demand for payment or acceleration of the maturity hereof or
otherwise, shall the interest contracted for, charged or received by the holder
hereof exceed the maximum amount permissible under applicable law.  If, from any
circumstance whatsoever, interest would otherwise be payable to the holder
hereof in excess of the maximum lawful amount, the interest payable to the
holder hereof shall be reduced to the maximum amount permitted under applicable
law; and if from any circumstance the holder hereof shall ever receive anything
of value deemed interest by applicable law in excess of the maximum lawful
amount, an amount equal to any excessive interest shall be applied to the
reduction of the principal hereof and not to the payment of interest, or if such
excessive interest exceeds the unpaid balance of principal hereof such excess
shall be refunded to Maker.  All interest paid or agreed to be paid to the
holder hereof shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full period until payment in full
of the principal (including the period of any renewal or extension hereof) so
that the interest hereon for such full period shall not exceed the maximum
amount permitted by applicable law.  This paragraph shall control all agreements
between Maker and the holder hereof.

 

10.                                 Headings.  The article, paragraph and
subparagraph headings hereof are inserted for convenience of reference only and
shall not alter, define, or be used in construing the text of such articles,
paragraphs or subparagraphs.

 

11.                                 Plurality.  When the context requires,
singular nouns and pronouns include the plural.

 

12.                                 Governing Law and Jurisdiction.  This Note
shall be governed by and construed in accordance with the laws of the State of
Texas, without reference to its conflict of laws rules.  Jurisdiction and venue
shall reside exclusively in the courts of Dallas County, Texas.

 

13.                                 Severability.  If any provision of this Note
is held to be invalid or unenforceable by any court of competent jurisdiction,
it is the intent of all of the parties that all other provisions of this Note be
construed to remain fully valid, enforceable and binding on the parties.

 

14.                                 Power to Bind.  A responsible officer of the
Maker has read and understands the contents of this Agreement and is empowered
and duly authorized on behalf of the Maker to execute it.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Secured Promissory Note effective on the Date
first stated herein.

 

MAKER:

 

 

 

/s/ John W. Mills, III

 

 

BLUE WIRELESS & DATA, INC.

 

John W. Mills, III, COO

 

 

3

--------------------------------------------------------------------------------


 

PAYEE / HOLDER:

 

 

 

/s/ Greg Martin

 

/s/ Steven Benavides

 

GREG MARTIN

STEVEN BENAVIDES

 

 

GUARANTOR:

 

 

 

 

 

/s/ Dennis G. McLaughlin, III

 

 

TKM OIL & GAS, INC.

 

Dennis G. McLaughlin, III, CEO

 

 

4

--------------------------------------------------------------------------------